
	

114 HRES 175 IH: Expressing support for designation of March 2015 as “National Cheerleading Safety Month”.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 175
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Veasey submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of March 2015 as National Cheerleading Safety Month.
	
	
 Whereas approximately 3,600,000 youth participate in cheerleading activities each year in the United States;
 Whereas there was a spike in catastrophic cheerleading injuries during the 2005–2006 season leading to an invigorated safety effort that has seen a drop in injuries each year following and the risk of serious injury is now statistically lower than most other sports and athletics in schools thanks to this added vigilance;
 Whereas cheerleading has experienced a major reduction in injuries in recent years, thanks to increased regulation and coach training, such that, in the 4 years that cheerleading has been included in the National High School Sports-Related Injury Surveillance Study, cheerleading has been consistently ranked among the safest sports in high school for overall injury rate with between the 16th and 18th lowest injury rate out of 20 high school sports;
 Whereas according to the Consumer Products Safety Commission’s NEISS reporting system, cheerleading emergency room visits are now low compared to several other girls’ sports;
 Whereas in fact, girls’ cheerleading resulted in fewer emergency room visits in 2011 (36,925) than girls’ basketball (94,886), soccer (70,043), or softball (52,986);
 Whereas with all youth athletic activities, continued safety awareness and vigilance is needed; Whereas March is a time to raise awareness, prevent injuries, and increase overall safety in cheerleader performance through the creation and promotion of National Cheerleading Safety Month;
 Whereas USA Cheer, the United States All Star Federation for Cheer and Dance Teams (USASF), and American Association of Cheerleading Coaches and Administrators (AACCA) raise awareness, prevent injuries, and increase overall safety in cheerleader performance through their CheerSafe initiative to continue to improve the safety of the more than 3,000,000 cheerleaders in the United States;
 Whereas CheerSafe members commit to ensuring that every cheerleading team be trained under the direction of a knowledgeable coach, and that every cheerleading team follows established safety rules and that they have an emergency plan in place;
 Whereas, since the implementation of this training through CheerSafe, there have been no catastrophic injury claims stemming from a cheerleading practice, game, or competition;
 Whereas nearly 98 percent of emergency room visits for cheerleaders are designated as treated and released, resulting in no hospital stay;
 Whereas the most common emergency room visits involve sprains and strains to the ankles, knees, and wrists; and
 Whereas March 2015 would be an appropriate month to designate National Cheerleading Safety Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Cheerleading Safety Month; and (2)supports efforts to educate cheerleaders on the importance of safety and promote efforts to raise awareness, prevent injuries, and increase overall safety in cheerleader performance.
			
